Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Applicant’s response filed 2/12/2021 has been entered.  Examiner acknowledges the following by applicant: 
The Information Disclosure Statements filed on 2/12/2021 have been entered and considered. Initial copies of the form PTO-1449 are enclosed with this action. 
Claims 1-132 have been canceled.
Claims 133-153 are newly added.
In summary, claims 133-153 are pending and examined in this office action.

Note: As indicated by applicant in the argument of 2/21/2021, “it appears to the applicants that a claim set was inadvertently included at the end of the Substitute Specification submitted on June 24, 2020……The applicants have replaced all claims in the application with new claims corresponding to the claims allowed on March 27, 2020…..”
All of the previous rejections are to the previous claims and are withdrawn. The following objections and rejections are made to the new claim set. 

Claim Objections 
	Claim 133 is objected for following informalities: 
	The claim misses a period “.” at the end.  

Rejections to Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438,164 USPQ 619
(CCPA 1970); and In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 133-153 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9, 16-19, 30, 48, 51, 53-57 of co-pending application 14726285.
Instant application shares multiple inventors with the co-pending application. 
Co-pending application 14726285 claims (2/10/2021): 
1. A genetically modified soybean plant or seed thereof, comprising: 
a first polynucleotide operably linked to a seed-specific promoter, the polynucleotide encoding a polyunsaturated fatty acid (PUFA) synthase polypeptide comprising an amino acid sequence that is at least 95% identical to SEQ ID NO: 1, wherein the first polynucleotide comprises a nucleotide sequence that is at least 90% identical to SEQ ID NO:6; 
a second polynucleotide operably linked to a seed-specific promoter, the polynucleotide encoding a PUFA synthase system polypeptide comprising an amino acid sequence that is at least 95% identical to SEQ ID NO:2, wherein the second polynucleotide comprises a nucleotide sequence that is at least 90% identical to SEQ ID NO:7; 
a third polynucleotide operably linked to a seed-specific promoter, the polynucleotide encoding a PUFA synthase polypeptide comprising an amino acid sequence that is at least 95% identical to SEQ ID NO:3, wherein the third polynucleotide comprises a nucleotide sequence that is at least 90% identical to SEQ ID NO:8; 
a fourth polynucleotide operably linked to a seed-specific promoter, the polynucleotide encoding a phosphopantetheinyl transferase (PPTase) polypeptide comprising an amino acid sequence that is at least 95% identical to SEQ ID NO:5, wherein the fourth polynucleotide comprises a nucleotide sequence that is at least 90% identical to SEQ ID NO: 10; and 

2.  The genetically modified soybean plant or seed thereof of claim 1, wherein the first polynucleotide encodes the PUFA synthase polypeptide of SEQ ID NO: 1, wherein the second polynucleotide encodes the PUFA synthase polypeptide of SEQ ID NO:2, and wherein the third polynucleotide encodes the PUFA synthase polypeptide of SEQ ID NO:3.  
3. The genetically modified soybean plant or seed thereof of claim 2, wherein the first polynucleotide comprises the nucleotide sequence of SEQ ID NO:6, wherein the second polynucleotide comprises the nucleotide sequence of SEQ ID NO:7, and wherein the third polynucleotide comprises the nucleotide sequence of SEQ ID NO:8.  
4. The genetically modified soybean plant or seed thereof of claim 1, wherein the fourth polynucleotide encodes the PPTase of SEQ ID NO:5.  
7. The genetically modified soybean plant or seed thereof of claim 1, wherein each of the polynucleotides is operably linked to the PvDlec2 promoter.
9. The genetically modified soybean plant or seed thereof of claim 1, wherein the fifth polynucleotide encodes the ACoAS of SEQ ID NO:4.  
16. The genetically modified soybean plant or seed thereof of claim 1, wherein the oil comprises 0.7% - 12% combined docosahexaenoic acid (C22:6, n-3) (DHA) + docosapentaenoic acid (C22:5, n-6) (DPA(n-6)) by weight of total fatty acids.  
17. The genetically modified soybean plant or seed thereof of claim 16, wherein the oil comprises 0.7% - 2.8% DHA by weight of total fatty acids.  
18. The genetically modified soybean plant or seed thereof of claim 16, wherein the oil comprises 0.5% - 1.9% DPA(n-6) by weight of total fatty acids.  
19. The genetically modified soybean plant or seed thereof of claim 17, wherein the oil comprises 0.5% - 1.9% DPA(n-6) by weight of total fatty acids.    

48. (Previously presented) The genetically modified soybean plant or seed thereof of claim 16, wherein the PUFA synthase polypeptide encoded by the first polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:28 or SEQ ID NO:29 at its amino terminus, wherein the PUFA synthase polypeptide encoded by the second polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:28 or SEQ ID NO:29 at its amino terminus, wherein the PUFA synthase polypeptide encoded by the third polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:28 or SEQ ID NO:29 at its amino terminus, and wherein the PPTase encoded by the fourth polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:28 or SEQ ID NO:29 at its amino terminus.  
51. The genetically modified soybean plant material or seed thereof of claim 48, wherein the PUFA synthase polypeptide encoded by the first polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:29 at its amino terminus, wherein the PUFA synthase polypeptide encoded by the second polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:29 at its amino terminus, wherein the PUFA synthase polypeptide encoded by the third polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:29 at its amino terminus, or wherein the PPTase encoded by the fourth polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:29 at its amino terminus.  
53. A genetically modified soybean seed comprising: 
a first polynucleotide operably linked to a seed-specific promoter, the polynucleotide comprising the nucleotide sequence of SEQ ID NO:6; 
a second polynucleotide operably linked to a seed-specific promoter, the polynucleotide comprising the nucleotide sequence of SEQ ID NO:7; 
a third polynucleotide operably linked to a seed-specific promoter, the polynucleotide comprising the nucleotide sequence of SEQ ID NO:8; 
a fourth polynucleotide operably linked to a seed-specific promoter, the polynucleotide comprising the nucleotide sequence of SEQ ID NO: 10; and 
a fifth polynucleotide encoding the acyl-CoA synthetase (ACoAS) of SEQ ID NO:4, 

54. The genetically modified soybean seed of claim 16, wherein the fifth polynucleotide consists of a nucleotide sequence at least 90% identical to SEQ ID NO:9.  
55. The genetically modified soybean seed of claim 16, wherein the fifth polynucleotide consists of a nucleotide sequence at least 90% identical to SEQ ID NO:30.  
56. The genetically modified soybean seed of claim 55, wherein the PUFA synthase polypeptide encoded by the first polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:28 or SEQ ID NO:29 at its amino terminus, wherein the PUFA synthase polypeptide encoded by the second polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:28 or SEQ ID NO:29 at its amino terminus, wherein the PUFA synthase polypeptide encoded by the third polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:28 or SEQ ID NO:29 at its amino terminus, and wherein the PPTase encoded by the fourth polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:28 or SEQ ID NO:29 at its amino terminus.  
57. The genetically modified soybean seed of claim 56, wherein the PUFA synthase polypeptide encoded by the first polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:29 at its amino terminus, wherein the PUFA synthase polypeptide encoded by the second polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:29 at its amino terminus, wherein the PUFA synthase polypeptide encoded by the third polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:29 at its amino terminus, or wherein the PPTase encoded by the fourth polynucleotide comprises the chloroplast transit peptide (CTP) encoded by SEQ ID NO:29 at its amino terminus.

Although the claims at issue are not identical (instant application claims a method while co-pending application claims product transgenic soybean plant), they are not patentably distinct from each other because:

SEQ ID NOs: 1-3 are amino acid sequences of PUFA synthases, SEQ ID NOs: 6-8 are the encoding polynucleotides thereof; 
SEQ ID NO: 5 is amino acid sequences of PPTase, SEQ ID NO: 10 is the encoding polynucleotides thereof; 
SEQ ID NO: 4 is amino acid sequences of ACoAs, SEQ ID NOs: 9 and 30 are the encoding polynucleotides thereof.  
SEQ ID NOs: 28-29 are sequences encoding chloroplast transit peptide.  
Instant application claims a method comprising recovering oil from the genetically modified soybean seed comprising transgenes and expressing proteins of above SEQ ID NOs.  
The claims of the co-pending application teach genetically modified soybean plant and seed comprising exactly the same transgenes and expressing exactly the same proteins of above SEQ ID NOs.   
Thus, instant claims recite method of making the genetically modified soybean of the co-pending application.  
Instant claims 40-43 recite PUFA composition comprising DHA, DPA, which are taught by claims 16-19 of the co-pending application.  
Both applications also claim the same promoter (instant claim 145, co-pending claim 7). 
Therefore, the claims of instant application and co-pending application are obvious variants.  
Please note that the 35 U.S.C. 121  prohibition applies only where the Office has made a requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). 
In this case, (1) the office had not restricted the method claims from product claims, neither in instant application, nor in 14726285; and (2) 14726285 is a CON of instant application.  Thus, the double patenting rejection is proper.  
Also according to MPEP 804. (ii) Applications have the same effective U.S. filing date
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.
In this case, both applications have the same effective filing date. 


Response to Arguments and remarks
Applicant only stated that “it appears to the applicants that a claim set was inadvertently included at the end of the Substitute Specification submitted on June 24, 2020……The applicants 
In addition, all the previous claims have been canceled.  
Note: an ODP rejection was made in the office action of 11/12/2020.  Since both applications have been amended, the ODP rejection is newly made in this office action.  
The method of using particular combination of SEQ ID NOs: 1-5 in soybean plant is not taught in the art. In addition, the specification provides examples of using the combination to achieve the claimed results. Thus no art rejections are made. 


Conclusion 
No claim is allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne Zhong/					 
Examiner, Art Unit 1662	

/Ashley K Buran/Primary Examiner, Art Unit 1662